DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, “the set of conductors” lacks antecedent basis.  It appears this should refer back to the recitation of “a set of signal conductors” in claim 1.  On line 2 of claim 11, insert --signal-- before conductors to correct the lack of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0180668 to Ong et al. (Ong) in view of US Patent Application Publication 2012/0201006 to Markovich et al. (Markovich).
Claim 1
With regard to a set of signal conductors for communicating signals to respective external conductors of the integrated circuit; Ong teaches that the top of the switching interposer board includes an electric coupling that allows the integrated circuit device to be coupled to the switching interposer board  instead of the printed circuit board (PCB) (par. 19).  This electric coupling corresponds to a set of signal conductors for communicating signals to respective external conductors of the integrated circuit because the electric coupling is the same electric coupling that is on top of the PCB (par. 19).
With regard to a tester comprising circuitry for outputting a test signal; Ong teaches automated testing equipment (ATE) (Fig. 1, ATE 116, par. 20).
With regard to an interposer electrically coupled between the set of signal conductors and the tester, the interposer comprising circuitry for selecting a signal between the set of signal conductors and the tester and outputting the signal; Ong teaches a switching interposer board that allows a selected pin to be coupled to a probe point (par. 34).
With regard to signal processing apparatus coupled to receive the signal, the signal processing apparatus operable to evaluate a parameter associated with each signal in the set of signals; Ong teaches an oscilloscope that can capture a voltage plot on each pin of the integrated circuit device (par. 26).

Claim 2
Ong teaches that the parameter comprises one of a signal maximum, a signal minimum, and a signal differential (par. 14).
Claim 3
Ong teaches that the signal processing apparatus comprises an oscilloscope (Fig. 2, oscilloscope 208, par. 26).
Claim 12
Ong teaches that the parameter comprises a digital image responsive to one or more signals in the set of signals (Fig. 2, oscilloscope 208).
Claim 13
Ong teaches an interfacing board coupled between the tester and the interposer (par. 19; Fig. 1, PCB102).
Claim 14
Ong and Markovich do not teach a cable coupling the interfacing board and the interposer.  The Examiner takes Official notice that it is well known to use a cable to couple to components of an electrical system.  It would have been obvious to one of 
Claim 15
Ong teaches that the signal processing apparatus comprises an oscilloscope and a computational device in communication with the oscilloscope (Fig. 2, oscilloscope 208).
Claim 16
With regard to executing the test program test sequence test to output test signals in response to instructions in the test program test sequence; Ong teaches that the ATE executes a test program (par. 20; Fig. 1, ATE 116).
With regard to coupling the output test signals to an interposer and to a set of conductors coupled to an integrated circuit; Ong teaches connecting the ATE to a PCB which connects to an interposer which connects to the integrated circuit (Fig. 1, interposer 104, PCB 102, integrated circuit device 110; par. 21).
With regard to for each time period in a number of time periods, controlling the interposer to select a test signal for the time period; Ong teaches selecting a pin during two different states (pars. 32-35).
With regard to coupling the test signal to a signal processing apparatus operable to evaluate a parameter associated with each signal; Ong teaches using an oscilloscope to evaluate the measurements (pars. 24, 26; Fig. 2, oscilloscope 208).

Claim 17
Ong teaches operating the signal processing apparatus to identify whether the parameter exceeds a limit (pars. 14-16).
Claim 18
Ong teaches in response to identifying that the parameter exceeds a limit, identifying an instruction in the test program test sequence corresponding to the parameter exceeding a limit (par. 20, test program is reset).
Claim 19
Ong teaches revising the identified instruction and re-executing the revised instruction to identify whether a signal parameter associated with the revised instruction exceeds the limit (par. 20, test program is reset).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Markovich as applied to claim 1 above, and further in view of US Patent Application Publication 2011/0234249 to Uematsu et al. (Uematsu).
Claim 5

Claim 6
Ong and Markovich teach all the limitations of claim 1 upon which claims 5 and 6 depend.  Ong and Markovich do not teach that the controller is configured to couple a selection signal to the interposer for directing the interposer to select the set of signals as an integer number M from a larger integer number N of input signals.  Uematsu teaches that the controller directs the connection of conductors through a control terminal (par. 26; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 7

Claim 8
Ong and Markovich teach all the limitations of claim 1 upon which claims 5, 6 and 8 depend.  Ong and Markovich do not teach that the controller is configured to execute a test program sequence and to control the tester to output at least one test signal in response to the executing test program sequence.  Uematsu teaches that the controller directs the connection of conductors through a control terminal (par. 26; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 9
Ong and Markovich teach all the limitations of claim 1 upon which claims 4, 6, 8 and 9 depend.  Ong and Markovich do not teach that the at least one test signal comprises one of the N input signals.  Uematsu teaches that the controller directs the connection of conductors through a control terminal and instructs the pattern generator (pars. 26, 29; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because 
Claim 10
Ong and Markovich teach all the limitations of claim 1 upon which claims 1, 4, 6, 8 and 10 depend.  Ong and Markovich do not teach that the controller is configured to control the signal processing apparatus for a setting comprising at least one of trigger level, voltage scale, or time scale.  Uematsu teaches that the controller directs the connection of conductors through a control terminal and instructs the pattern generator (par. 26 29; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Markovich as applied to claim 1 above, and further in view of US Patent Application Publication 2020/0033403 to Bush et al. (Bush).
Claim 11
Ong and Markovich teach all the limitations of claim 1 upon which claim 11 depends.  Ong and Markovich do not teach a board comprising the set of conductors in a socket for receiving the integrated circuit.  Bush teaches a socket on a board (Fig. 2, socket 206; par. 31).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864